DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said dense fluid expander is positioned to accept the liquid feed from said dense fluid expander into an upper portion of said distillation column" renders the claim indefinite. It is unclear how a dense fluid expander accept the fluid from “said dense fluid expander”. For examination purpose examiner read the limitation as --said dense fluid expander is positioned to accept the liquid feed from said subcooler heat exchanger into an upper portion of said distillation column--. Appropriate correction required. 
Claim 4 recites the limitation "the liquid feed" in line 2 lacks antecedent basis.
Claim 6 recites the limitation "the residual gas stream" in line 2 lacks antecedent basis.
Claim 16 recites the limitation "said power" in line 1 lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gahier et al. (US 2011/0005273) in view of Barclay et al. (US 2012/0047943)
In regard to claim 1, Gahier teaches a system for producing natural gas liquid products comprising

b. and a distillation column (30) positioned downstream from said fluid expansion valve [50] (See fig. 1-7).
Gahier teaches a fluid expansion valve, but does not explicitly teach the fluid expansion valve is a dense fluid expander. 
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a liquid turbine 54 in an approximately isentropic expansion. The liquid is then further expanded in isenthalpic expansion valve 55 and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Back-up expansion valve 53 is installed in parallel for use during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay fig. 4; ¶ 0099). Barclay further teaches the liquid turbine 54 has a liquid or dense liquid-like phase inlet and a liquid outlet (See Barclay ¶ 0100). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion device of Gahier with a dense fluid expander, based on the teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a dense fluid expander would allow the process/system of Gahier in order to increase the amount of liquid leaving the expansion valve and also to recover energy from the process for providing mechanical power. 
In regard to claim 2, Gahier teaches the system of claim 1 but does not teach a backpressure valve is located between said dense fluid expander and said distillation column. However, Barclay teaches a backpressure valve (55) located between said dense fluid expander (54) and a column (See Barclay fig. 4; ¶ 0099). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/process of Gahier by implementing a backpressure valve between the dense fluid expander and the distillation column, based on the teaching of teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a backpressure valve would allow the process/system of Gahier to further expand the liquid and flash into the column to form the two-phase mixture of flash gas and LNG (See Barclay ¶ 0099).
In regard to claim 3, Gahier teaches the system of claim 1, but does not teach further comprising a Joules-Thomson valve positioned on a line parallel to said dense fluid expander. However, Barclay teaches a Joules-Thomson valve (53) positioned on a line parallel to the dense fluid expander [54] (See Barclay fig. 4; ¶ 0101). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/process of Gahier by implementing a Joules-Thomson valve on a line parallel to the dense fluid expander, based on the teaching of teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an additional Joules-Thomson valve would allow the process/system of Gahier in order to provide an expansion valve that can be used during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay ¶ 0101).
In regard to claim 4, Gahier teaches the system of claim 1 wherein said dense fluid expander (expander 50 as modified above) is positioned to accept the liquid feed from 
In regard to claim 5, Gahier teaches the system of claim 1 wherein said distillation column (30) has an upper exit for a residue gas stream (84) and a lower exit for a liquid stream [82] (See Gahier, fig. 1-7;  ¶ 0139, 0145).
In regard to claim 6, Gahier teaches the system of claim 1 further comprising a recycle line (92/96) positioned to return a portion of the residual gas stream to said distillation column [30] (see at least Gahier, fig. 1-7;  ¶ 0151-0153).
In regard to claim 7, Gahier teaches the system of claim 6 further comprising an expansion valve (94) on said recycle line [92] (see fig. 1-7), but does not explicitly teach the expansion valve a dense fluid expander. However, official notice is taken that dense fluid expanders are well known for expansion of fluids and therefore it is obvious to one of ordinary skill in the art to use a dense fluid expander as an obvious substitution for the same purpose of increasing the amount of liquid leaving the expansion valve and also to recover energy from the process for providing mechanical power (as stated in claim 1).

In regard to claim 8, Gahier teaches a process for separating a hydrocarbon mixture into a liquid stream and a vapor stream, said process comprising the steps of:
a. cooling (via HX 20) a hydrocarbon feed (16) to produce a two-phase mixture [42] (see fig. 1-7; ¶ 0110);

c. sending at least a portion of said vapor stream (44) through a subcooler heat exchanger (28) to produce a liquefied stream [49] (see at least fig. 1-7; ¶ 0114);
d. sending the liquefied stream (49) through a fluid expansion valve (50) to produce an expanded liquefied stream [52] (see fig. 1-7; ¶ 0114); and
e. sending said expanded liquefied stream (52) to a distillation column (30) to produce a liquids stream (82) and a residual gas stream [84] (See fig. 1-7; ¶ 0117, 0139, 0145).
Gahier teaches a fluid expansion valve, but does not explicitly teach the fluid expansion valve is a dense fluid expander. 
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a liquid turbine 54 in an approximately isentropic expansion. The liquid is then further expanded in isenthalpic expansion valve 55 and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Back-up expansion valve 53 is installed in parallel for use during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay fig. 4; ¶ 0099). Barclay further teaches the liquid turbine 54 has a liquid or dense liquid-like phase inlet and a liquid outlet (See Barclay ¶ 0100). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion device of Gahier with a dense fluid expander, based on the teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious 
In regard to claim 9, Gahier teaches the process of claim 8, but does not teach sending said expanded liquefied stream through a backpressure valve to maintain a liquid state and then to said distillation column. However, Barclay further teaches sending the expanded liquefied stream through a backpressure valve (55) to maintain a liquid state and then to a distillation column (See Barclay fig. 4; ¶ 0099). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/process of Gahier by implementing a backpressure valve between the dense fluid expander and the distillation column, based on the teaching of teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a backpressure valve would allow the process/system of Gahier to further expand the liquid and flash into the column to form the two-phase mixture of flash gas and LNG (See Barclay ¶ 0099).
In regard to claim 10, Gahier teaches the process of claim 8 wherein a portion (stream 92) of said residual gas stream (84) is returned to said distillation column [30] (See Gahier, fig. 1-7;  ¶ 0151-0153).
In regard to claim 11, Gahier teaches the process of claim 8 wherein said hydrocarbon feed (16) comprises a natural gas stream (See Gahier, ¶ 0101).
In regard to claim 12, Gahier teaches the process of claim 8 wherein said liquids stream (82) comprises a natural gas liquids stream (See Gahier, ¶ 0139-0143).
In regard to claim 13, Gahier teaches the process of claim 8 wherein said liquids stream comprises a mixture of propane and butane (See Gahier, ¶ 0140).
In regard to claim 14, Gahier in view of Barclay teaches the process of claim 8 wherein said dense fluid expander (50 as modified above) increases a percentage of liquids in said expanded liquid stream (See Barclay; ¶ 0100). Barclay teaches Liquid turbine 54 yield an increased liquid.
In regard to claim 15, Gahier in view of Barclay teaches the process of claim 8, wherein Gahier as modified by Barclay teaches power produced by said dense fluid expander is recovered in a generator (57) or is allowed to dissipate (See Barclay; ¶ 0100). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/process of Gahier by recover the power generated by the dense fluid expander in a generator, based on the teaching of teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby by recovering the power would allow the process/system of Gahier to provide an electrical power that can be used in other parts of system or in other part of the plant. 
In regard to claim 16, Gahier in view of Barclay teaches the process of claim 8 wherein said power is dissipated by being sent to an oil brake (See Barclay; ¶ 0083).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763